Name: 2013/524/EU: Council Decision of 17Ã October 2013 on the position to be adopted, on behalf of the European Union, in the EU-EFTA Joint Committee on common transit concerning the adoption of a Decision amending the Convention of 20Ã May 1987 on a common transit procedure, as regards the modification of HS codes and package codes
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  tariff policy;  marketing;  European construction;  European organisations
 Date Published: 2013-10-24

 24.10.2013 EN Official Journal of the European Union L 282/50 COUNCIL DECISION of 17 October 2013 on the position to be adopted, on behalf of the European Union, in the EU-EFTA Joint Committee on common transit concerning the adoption of a Decision amending the Convention of 20 May 1987 on a common transit procedure, as regards the modification of HS codes and package codes (2013/524/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 15 of the Convention of 20 May 1987 on a common transit procedure (1) (the Convention) empowers the EU-EFTA Joint Committee on common transit set up by the Convention to recommend and adopt, by decisions, amendments to the Convention and the Appendices thereto. (2) On 26 June 2009, the Customs Cooperation Council adopted a Recommendation amending the Harmonised System nomenclature. As a consequence of that Recommendation, on 1 January 2012, the Commission Implementing Regulation (EU) No 1006/2011 (2) entered into force and replaced HS code 1701 11 by two new HS codes, namely 1701 13 and 1701 14, as well as HS code 2403 10 by two new HS codes, namely 2403 11 and 2403 19. (3) Due to the replacement of HS codes 1701 11 and 2403 10 by Implementing Regulation (EU) No 1006/2011, those codes should also be amended in Annex I (Goods involving higher risk of fraud) to Appendix I to the Convention. (4) The United Nations Economic Commission for Europe has issued revision 8.1 of Recommendation No 21 on, inter alia, package codes. It is therefore necessary to adapt the list of package codes contained in Annex A2 to Appendix III to the Convention in accordance with that revision. (5) As the package codes format has changed from alphabetic2 (a2) to alphanumeric2 (an2) codes, the Type/Length of the kind of packages (box 31) provided for in Annex A1 to Appendix III to the Convention should also be amended accordingly. (6) Therefore, the position of the European Union concerning the proposed amendment should be determined, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted by the European Union in the EU-EFTA Joint Committee on common transit concerning the adoption of Decision No 2/2013 by the EU-EFTA Joint Committee on common transit amending the Convention of 20 May 1987 on a common transit procedure shall be based on the draft Decision attached to this Decision. Minor changes to the draft Decision may be agreed to by the representatives of the Union in the EU-EFTA Joint Committee on common transit after having duly informed the Council. Article 2 The Commission shall publish the Decision of the EU-EFTA Joint Committee on common transit referred to in Article 1, once adopted, in the Official Journal of the European Union. Article 3 The Decision is addressed to the Member States. Done at Luxembourg, 17 October 2013. For the Council The President V. JUKNA (1) OJ L 226, 13.8.1987, p. 2. (2) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 28.10.2011, p. 1). DRAFT DECISION No 2/2013 OF THE EU-EFTA JOINT COMMITTEE ON COMMON TRANSIT of amending the Convention of 20 May 1987 on a common transit procedure THE EU-EFTA JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15(3)(a) thereof, Whereas: (1) The Recommendation of 26 June 2009 of the Customs Cooperation Council amended the Harmonised System nomenclature. As a consequence, on 1 January 2012, Commission Implementing Regulation (EU) No 1006/2011 (2) entered into force and replaced HS code 170111 by two new HS codes, namely 170113 and 170114, and HS code 240310 by two new HS codes, namely 240311 and 240319. (2) Consequently, the corresponding HS codes specified in the list of goods involving higher risk of fraud of Annex I to Appendix I to the Convention of 20 May 1987 on a common transit procedure (the Convention) should be amended accordingly. (3) Due to a new revision of Recommendation 21 of the United Nations Economic Commission for Europe, revision 8.1, on, inter alia, package codes, it is appropriate to adapt Annex A2 to Appendix III to the Convention accordingly. (4) As the package codes format has changed from alphabetical2 (a2) to alphanumeric2 (an2) codes, the Type/Length of the kind of packages (box 31) in Annex A1 to Appendix III to the Convention should be amended accordingly. (5) The proposed amendments lead to an alignment of provisions on common transit with the EU provisions on transit. (6) Therefore the Convention should be amended accordingly, HAS ADOPTED THIS DECISION, Article 1 The Convention of 20 May 1987 on a common transit procedure shall be amended as set out in the Appendix to this Decision. Article 2 The amendments set out in point 1 of the Appendix to this Decision shall apply from 1 January 2012. The amendments set out in points 2 and 3 of the Appendix to this Decision shall apply from 1 January 2013. Done at ¦., For the EU-EFTA Joint Committee on common transit The President (1) OJ L 226, 13.8.1987, p. 2. (2) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 28.10.2011, p. 1). Appendix 1. Annex I to Appendix I to the Convention is amended as follows: (i) The row for HS codes 1701 11, 1701 12, 1701 91, 1701 99 is replaced by the following: 1701 12 1701 13 1701 14 1701 91 1701 99 Cane or beet sugar and chemically pure sucrose, in solid form 7 000 kg    ; (ii) The row for HS code 2403 10 is replaced by the following: 2403 11 2403 19 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 35 kg ; 2. The entry Kind of packages (box 31) Type/Length a2 The packaging codes presented in Annex A2 shall be used. in Annex A1 to Appendix III to the Convention is replaced by the following: Kind of packages (box 31) Type/Length: an2 The package codes referred to in Annex A2 shall be used.. 3. Point 5 of Annex A2 to Appendix III to the Convention is replaced by the following: PACKAGE CODE (UN/ECE Recommendation No 21/Rev.8.1 of 12 July 2010) Aerosol AE Ampoule, non-protected AM Ampoule, protected AP Atomizer AT Bag BG Bag, flexible container FX Bag, gunny GY Bag, jumbo JB Bag, large ZB Bag, multiply MB Bag, paper 5M Bag, paper, multi-wall XJ Bag, paper, multi-wall, water resistant XK Bag, plastic EC Bag, plastics film XD Bag, polybag 44 Bag, super bulk 43 Bag, textile 5L Bag, textile, sift proof XG Bag, textile, water resistant XH Bag, textile, without inner coat/liner XF Bag, tote TT Bag, woven plastic 5H Bag, woven plastic, sift proof XB Bag, woven plastic, water resistant XC Bag, woven plastic, without inner coat/liner XA Bale, compressed BL Bale, non-compressed BN Ball AL Balloon, non-protected BF Balloon, protected BP Bar BR Barrel BA Barrel, wooden 2C Barrel, wooden, bung type QH Barrel, wooden, removable head QJ Bars, in bundle/bunch/truss BZ Basin BM Basket BK Basket, with handle, cardboard HC Basket, with handle, plastic HA Basket, with handle, wooden HB Belt B4 Bin BI Block OK Board BD Board, in bundle/bunch/truss BY Bobbin BB Bolt BT Bottle, gas GB Bottle, non-protected, bulbous BS Bottle, non-protected, cylindrical BO Bottle, protected bulbous BV Bottle, protected cylindrical BQ Bottlecrate/bottlerack BC Box BX Box, aluminium 4B Box, Commonwealth Handling Equipment Pool (CHEP), Eurobox DH Box, fibreboard 4G Box, for liquids BW Box, natural wood 4C Box, plastic 4H Box, plastic, expanded QR Box, plastic, solid QS Box, plywood 4D Box, reconstituted wood 4F Box, steel 4A Box, wooden, natural wood, ordinary QP Box, wooden, natural wood, with sift proof walls QQ Bucket BJ Bulk, gas (at 1 031 mbar and 15 °C) VG Bulk, liquefied gas (at abnormal temperature/pressure) VQ Bulk, liquid VL Bulk, scrap metal VS Bulk, solid, fine particles ( powders ) VY Bulk, solid, granular particles ( grains ) VR Bulk, solid, large particles ( nodules ) VO Bunch BH Bundle BE Bundle, wooden 8C Butt BU Cage CG Cage, Commonwealth Handling Equipment Pool (CHEP) DG Cage, roll CW Can, cylindrical CX Can, rectangular CA Can, with handle and spout CD Canister CI Canvas CZ Capsule AV Carboy, non-protected CO Carboy, protected CP Card CM Cart, flatbed FW Carton CT Cartridge CQ Case CS Case, car 7A Case, isothermic EI Case, skeleton SK Case, steel SS Case, with pallet base ED Case, with pallet base, cardboard EF Case, with pallet base, metal EH Case, with pallet base, plastic EG Case, with pallet base, wooden EE Case, wooden 7B Cask CK Chest CH Churn CC Clamshell AI Coffer CF Coffin CJ Coil CL Composite packaging, glass receptacle 6P Composite packaging, glass receptacle in aluminium crate YR Composite packaging, glass receptacle in aluminium drum YQ Composite packaging, glass receptacle in expandable plastic pack YY Composite packaging, glass receptacle in fibre drum YW Composite packaging, glass receptacle in fibreboard box YX Composite packaging, glass receptacle in plywood drum YT Composite packaging, glass receptacle in solid plastic pack YZ Composite packaging, glass receptacle in steel crate box YP Composite packaging, glass receptacle in steel drum YN Composite packaging, glass receptacle in wickerwork hamper YV Composite packaging, glass receptacle in wooden box YS Composite packaging, plastic receptacle 6H Composite packaging, plastic receptacle in aluminium crate YD Composite packaging, plastic receptacle in aluminium drum YC Composite packaging, plastic receptacle in fibre drum YJ Composite packaging, plastic receptacle in fibreboard box YK Composite packaging, plastic receptacle in plastic drum YL Composite packaging, plastic receptacle in plywood box YH Composite packaging, plastic receptacle in plywood drum YG Composite packaging, plastic receptacle in solid plastic box YM Composite packaging, plastic receptacle in steel crate box YB Composite packaging, plastic receptacle in steel drum YA Composite packaging, plastic receptacle in wooden box YF Cone AJ Container, flexible 1F Container, gallon GL Container, metal ME Container, not otherwise specified as transport equipment CN Container, outer OU Cover CV Crate CR Crate, beer CB Crate, bulk, cardboard DK Crate, bulk, plastic DL Crate, bulk, wooden DM Crate, framed FD Crate, fruit FC Crate, metal MA Crate, milk MC Crate, multiple layer, cardboard DC Crate, multiple layer, plastic DA Crate, multiple layer, wooden DB Crate, shallow SC Crate, wooden 8B Creel CE Cup CU Cylinder CY Demijohn, non-protected DJ Demijohn, protected DP Dispenser DN Drum DR Drum, aluminium 1B Drum, aluminium, non-removable head QC Drum, aluminium, removable head QD Drum, fibre 1G Drum, iron DI Drum, plastic IH Drum, plastic, non-removable head QF Drum, plastic, removable head QG Drum, plywood 1D Drum, steel 1A Drum, steel, non-removable head QA Drum, steel, removable head QB Drum, wooden 1W Envelope EN Envelope, steel SV Filmpack FP Firkin FI Flask FL Flexibag FB Flexitank FE Foodtainer FT Footlocker FO Frame FR Girder GI Girders, in bundle/bunch/truss GZ Hamper HR Hanger HN Hogshead HG Ingot IN Ingots, in bundle/bunch/truss IZ Intermediate bulk container WA Intermediate bulk container, aluminium WD Intermediate bulk container, aluminium, liquid WL Intermediate bulk container, aluminium, pressurised > 10 kpa WH Intermediate bulk container, composite ZS Intermediate bulk container, composite, flexible plastic, liquids ZR Intermediate bulk container, composite, flexible plastic, pressurised ZP Intermediate bulk container, composite, flexible plastic, solids ZM Intermediate bulk container, composite, rigid plastic, liquids ZQ Intermediate bulk container, composite, rigid plastic, pressurised ZN Intermediate bulk container, composite, rigid plastic, solids PLN Intermediate bulk container, fibreboard ZT Intermediate bulk container, flexible ZU Intermediate bulk container, metal WF Intermediate bulk container, metal, liquid WM Intermediate bulk container, metal, other than steel ZV Intermediate bulk container, metal, pressure 10 kpa WJ Intermediate bulk container, natural wood ZW Intermediate bulk container, natural wood, with inner liner WU Intermediate bulk container, paper, multi-wall ZA Intermediate bulk container, paper, multi-wall, water resistant ZC Intermediate bulk container, plastic film WS Intermediate bulk container, plywood ZX Intermediate bulk container, plywood, with inner liner WY Intermediate bulk container, reconstituted wood ZY Intermediate bulk container, reconstituted wood, with inner liner WZ Intermediate bulk container, rigid plastic AA Intermediate bulk container, rigid plastic, freestanding, liquids ZK Intermediate bulk container, rigid plastic, freestanding, pressurised ZH Intermediate bulk container, rigid plastic, freestanding, solids ZF Intermediate bulk container, rigid plastic, with structural equipment, liquids ZJ Intermediate bulk container, rigid plastic, with structural equipment, pressurised ZG Intermediate bulk container, rigid plastic, with structural equipment, solids ZD Intermediate bulk container, steel WC Intermediate bulk container, steel, liquid WK Intermediate bulk container, steel, pressurised > 10 kpa WG Intermediate bulk container, textile with out coat/liner WT Intermediate bulk container, textile, coated WV Intermediate bulk container, textile, coated and liner WX Intermediate bulk container, textile, with liner WW Intermediate bulk container, woven plastic, coated WP Intermediate bulk container, woven plastic, coated and liner WR Intermediate bulk container, woven plastic, with liner WQ Intermediate bulk container, woven plastic, without coat/liner WN Jar JR Jerrican, cylindrical JY Jerrican, plastic 3H Jerrican, plastic, non-removable head QM Jerrican, plastic, removable head QN Jerrican, rectangular JC Jerrican, steel 3A Jerrican, steel, non-removable head QK Jerrican, steel, removable head QL Jug JG Jutebag JT Keg KG Kit KI Liftvan LV Log LG Logs, in bundle/bunch/truss LZ Lot LT Lug LU Luggage LE Mat MT Matchbox MX Mutually defined ZZ Nest NS Net NT Net, tube, plastic NU Net, tube, textile NV Not available NA Octabin OT Package PK Package, cardboard, with bottle grip-holes IK Package, display, cardboard IB Package, display, metal ID Package, display, plastic IC Package, display, wooden IA Package, flow IF Package, paper wrapped IG Package, show IE Packet PA Pail PL Pallet PX Pallet, 100 cm Ã  110 cm AH Pallet, AS 4068-1993 OD Pallet, box Combined open-ended box and pallet PB Pallet, CHEP 100 cm Ã  120 cm OC Pallet, CHEP 40 cm Ã  60 cm OA Pallet, CHEP 80 cm Ã  120 cm OB Pallet, ISO T11 OE Pallet, modular, collars 80 cm Ã  100 cm PD Pallet, modular, collars 80 cm Ã  120 cm PE Pallet, modular, collars 80 cm Ã  60 cm AF Pallet, shrinkwrapped AG Pallet, triwall TW Pallet, wooden 8A Pan P2 Parcel PC Pen PF Piece PP Pipe PI Pipes, in bundle/bunch/truss PV Pitcher PH Plank PN Planks, in bundle/bunch/truss PZ Plate PG Plates, in bundle/bunch/truss PY Platform, unspecified weight or dimension OF Pot PT Pouch PO Punnet PJ Rack RK Rack, clothing hanger RJ Receptacle, fibre AB Receptacle, glass GR Receptacle, metal MR Receptacle, paper AC Receptacle, plastic PR Receptacle, plastic wrapped MW Receptacle, wooden AD Rednet RT Reel RL Ring RG Rod RD Rods, in bundle/bunch/truss RZ Roll RO Sachet SH Sack SA Sack, multi-wall MS Sea-chest SE Set SX Sheet ST Sheet, plastic wrapping SP Sheetmetal SM Sheets, in bundle/bunch/truss SZ Shrinkwrapped SW Skid SI Slab SB Sleeve SY Slipsheet SL Spindle SD Spool SO Suitcase SU Tablet T1 Tank container, generic TG Tank, cylindrical TY Tank, rectangular TK Tea-chest TC Tierce TI Tin TN Tray PU Tray, containing horizontally stacked flat items GU Tray, one layer no cover, cardboard DV Tray, one layer no cover, plastic DS Tray, one layer no cover, polystyrene DU Tray, one layer no cover, wooden DT Tray, rigid, lidded stackable (CEN TS 14482:2002) IL Tray, two layers no cover, cardboard DY Tray, two layers no cover, plastic tray DW Tray, two layers no cover, wooden DX Trunk TR Truss TS Tub TB Tub, with lid TL Tube TU Tube, collapsible TD Tube, with nozzle TV Tubes, in bundle/bunch/truss TZ Tun TO Tyre TE Uncaged UC Unit UN Unpacked or unpackaged NE Unpacked or unpackaged, multiple units NG Unpacked or unpackaged, single unit NF Vacuum-packed VP Vanpack VK Vat VA Vehicle VN Vial VI Wickerbottle WB.